United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-40273
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN ENRIQUE TREJO-BARRIENTOS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-02-CR-651-1
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Juan Enrique Trejo-Barrientos pleaded guilty to illegal

reentry after deportation and was sentenced to 21 months’

imprisonment and one year supervised release.   He argues that the

district court erred in considering his prior, uncounseled

misdemeanor convictions for illegal reentry in assessing his

criminal history points.    Trejo-Barrientos avers that the waivers

of right to counsel during his guilty-plea proceedings were


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40273
                               -2-

invalid because (1) the district court failed to admonish him

regarding the dangers and disadvantages of self-representation;

(2) the record failed to show that he had independent knowledge

of those dangers and disadvantages; and (3) the court failed to

inquire into his age, education, and experience.

     Assuming arguendo that Trejo-Barrientos had a Sixth

Amendment right to counsel, we hold that he validly waived his

right to counsel at his 1997 and 1998 plea hearings for the same

reasons as those stated in our opinions in United States

v. Garcia-Hernandez, No. 03-10451 (5th Cir. Sept. 9, 2003)

(unpublished) and United States v. Campos-Belasquez, No. 02-41703

(5th Cir. Oct. 31, 2003)(unpublished).   Thus, the district court

did not err in using his prior uncounseled misdemeanor

convictions for illegal reentry in assessing his criminal history

points.

     AFFIRMED.